12-4427-cv
         Eureka V LLC v. Town of Ridgefield, et al.



                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                               SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1              At a stated term of the United States Court of Appeals for the Second Circuit,
 2       held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City
 3       of New York, on the 10th day of October, two thousand thirteen.
 4
 5       PRESENT:
 6                   JOHN M. WALKER, Jr.,
 7                   PIERRE N. LEVAL
 8                   RICHARD C. WESLEY,
 9                         Circuit Judges.
10       _____________________________________
11
12       Eureka V LLC,
13
14                                                    Plaintiff - Appellant,
15
16
17                          -v.-                                               12-4427-cv
18
19       Town of Ridgefield, Board of Selectmen of Town of Ridgefield, Board of Finance of
20       Town of Ridgefield, Economic Development Commission of the Town of Ridgefield,
21       Bennett's Farm Development Authority, Barbara Serfilippi, Clerk of Town of Ridgefield,
22       Planning and Zoning Commission of the Town of Ridgefield,
23
24                                     Defendants - Appellees,
25       _____________________________________
 1   FOR PLAINTIFF -APPELLANT:                         JEAN KIM (Gordon Schnell, Lloyd
 2                                                     Constantine, on the brief), Constantine
 3                                                     Cannon LLP, New York, NY.
 4
 5   FOR DEFENDANTS -APPELLEES                         BARBARA M. SCHELLENBERG, Cohen
 6                                                     and Wolf, P.C., Bridgeport, CT (Stewart
 7                                                     I. Edelstein, Monte E. Frank,
 8                                                     Cohen and Wolf, P.C., Bridgeport, CT;
 9                                                     Thomas W. Beecher, Collins,
10                                                     Hannafin, Garamella, Jaber & Tuozzolo,
11                                                     P.C., Danbury, CT on the brief).
12
13          Appeal from judgments of the United States District Court for the District of

14   Connecticut (Squatrito, J., and Fitzsimmons, M.J.).

15          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

16   AND DECREED that the judgment of the district court is AFFIRMED.

17          Eureka V LLC brings this action against the Town of Ridgefield, Connecticut and

18   various agencies and officials thereof, seeking to enjoin the taking of Eureka’s real

19   property and for damages under the Fair Housing Act. We assume the parties’

20   familiarity with the facts and history of the case.

21          With respect to Counts I and II of the complaint, the district court properly

22   entered judgment because the town’s offer of judgment gave Eureka more relief than it

23   could have gotten at trial.

24          Regarding Counts III and IV, certain theories of liability Eureka now presses to

25   this Court appear nowhere in the complaint and were not presented to the district



                                                   2
1   court. Parties may not use briefs to modify their pleadings, and this Court will not

2   entertain arguments not raised below. Wright v. Ernst & Young LLP, 152 F.3d 169, 178

3   (2d Cir. 1998); Greene v. United States, 13 F.3d 577, 585-86 (2d Cir. 1994). We have

4   considered Eureka’s other arguments and find that they have no merit.

5          Accordingly, we AFFIRM the judgments of the district court.
6
7                                             FOR THE COURT:
8                                             Catherine O’Hagan Wolfe, Clerk
9




                                                 3